* Corpus Juris-Cyc. References; Appeal and Error, 4 C.J., p. 1108, n. 74; Counties, 15 C.J., p. 562, n. 40.
This is an appeal from a final judgment of the circuit court of Grenada county directing the issuance of a writ of mandamus commanding the board of supervisors of that county to issue a warrant for two hundred dollars and accrued penalty, in favor of the chief inspector of the state auditing department, under and by virtue of the provisions of chapter 325, Laws of 1924, entitled:
"An act to provide for the inspection, supervision and auditing of public offices, and to establish a uniform system of public accounting and auditing."
This is the second appearance of this case in this court, the opinion on the former appeal being reported in 141 Miss. 701,105 So. 541, and the allegations of the petition for mandamus, as well as that provision of the said chapter 325, Laws of 1924, are there fully set forth and will not be here repeated. The former appeal was from a judgment sustaining a demurrer challenging the sufficiency of the petition on numerous grounds, and, particularly, on the ground that the said chapter 325, Laws of 1924, *Page 707 
violated several of the provisions of the Constitution of 1890, and it was held that none of the grounds of demurrer were well taken, and that the court below erred in holding the law unconstitutional and sustaining the demurrer to the petition, the court there saying that:
"The writ of mandamus was the proper remedy. The board of supervisors were not given discretion to pass upon the question as to whether the demand should be paid or not. Their duty in the premises was ministerial and not judicial."
On the remand of the cause, the defendants filed an affidavit that they had a good and substantial defense as required by section 755, Code of 1906 (section 538, Hemingway's Code), accompanying this affidavit with a plea of the general issue and two special pleas, setting forth the proposed defense. The first of these special pleas alleged that, since chapter 325, Laws of 1924, under which the said auditor and chief inspector made his demand upon the county, makes his right to demand and collect of any county the sum of two hundred dollars conditional upon his having collected from all sources in one year not exceeding forty thousand dollars, it was necessary for the petitioner to allege and prove that said sum had not been already collected from other sources, and that it required the payment by said county of said sum of two hundred dollars to make said total sum of forty thousand dollars.
The second special plea averred that as representatives of the county, the board of supervisors had no authority of law to make the said appropriation of two hundred dollars at the time and in the manner demanded of them by the state auditor and chief inspector, for the reason that the laws of the state prohibit the making of any appropriation by the said board of supervisors which has not been provided for in the budget of expenses and appropriations for the current year; said budget for the current year having been made up before said demand *Page 708 
was made upon them, and before any liability for said sum of two hundred dollars had, or could have, accrued under the law, and that said demand was made long befor the next succeeding current year began, or the budget for the same had been made up, or any tax levy made to take care of same.
The court below passed upon the legal sufficiency of these pleas, and held that they presented no good and substantial defense to the petition, and refused to admit them to be filed, and awarded final judgment directing the issuance of the writ of mandamus as prayed for, and from this judgment this appeal was prosecuted.
The defensive matter alleged in the first special plea would properly be presented by demurrer to the petition, as was done at the first trial of this cause in the court below. At that trial, the exact point was made a ground of demurrer, and, on appeal, it was held that it was not well taken and presented no defense to the petition.
That the averments of the second special plea present no defense to the petition necessarily follows from the views expressed by the court in the case of Board of Supervisors v.Cranford, 131 Miss. 770, 95 So. 676, in which case the court had under consideration the construction of the requirements of chapter 225, Laws of 1922, known as the "Budget Law," and, upon the point now presented said:
"In our opinion the legislature did not contemplate that all the items of expenditure be published in the county paper. Its purpose is to give the citizens and taxpayers notice of the amounts of the expenditures estimated by the board and the amount of the revenues estimated to be derived from taxation. These budgets are merely estimates. . . . It would be practically impossible to foresee many of the items which are to be paid out. Contracts will have to be let in many cases, and the amount for which they will be let or for which certain expenditures *Page 709 
must be made cannot be known with any precise degree of accuracy. The law ought not to be so strictly construed as to make is impracticable to operate under it. The estimate of the budgets of expenditures cannot in all cases be accurate, and at most can only be approximations and should be large enough to take care of the county expenses so long as they do not exceed the estimated source of revenue. The sources of revenue also are more or less uncertain because the assessment rolls may be changed after the budget is required to be published, and it would certainly be unreasonable to require such a strict construction as to impose upon the members of the board the drastic obligations and penalties provided in section 7 or suffer the county affairs to become in such a state of confusion as to seriously cripple the general welfare of the county."
It follows from these views that the mere fact that this item had not been listed in the budget for the current year is no justification for the failure of the appellants to make the allowance, a duty which we have already held to be purely ministerial and not judicial.
The judgment of the court below will therefore be affirmed.
Affirmed.